Case 1:20-mc-00199-JGK-OTW Document 17-11 Filed 05/15/20 Page 1 of 5




                 Exh
                   ibi
                     tK
    Case 1:20-mc-00199-JGK-OTW Document 17-11 Filed 05/15/20 Page 2 of 5
                                                  App
                                                    licationfo
                                                             rva riat
                                                                    ion o
                                                                        fcha
                                                                           rge
                 Company Name
                                                  under Sect
                                                           ion 164(2)
              OCTEA MININGLTD .
                (the Company)


Company
                          1684821
No
 .:




R402                                              App
                                                  s
                                                     l
                                                     ica
                                                       tionfo
                                                   tampedcert
                                                            i
                                                             rmandi
                                                             fica
                                                                te
                                                                   freg
                                                                      istry




Descr
    ipt ion o
            fins trumen tcreat
                             ingrelevantcharge
Anequitable mortgagedated30 September2014(the Charge)enteredintobetween Oc
                                                                         tea
M
iningL td.(the Company)  ,Tonguma Lim
                                    it
                                     ed (
                                        regis
                                            trat
                                               ion number 1693148)(Tonguma)
and S
    tanda rd Char
                tered Bank(theChargee).


Da
 te o fins
         trumentcreatingchargeorinthecase o fproper
                                                  tyacqu
                                                       iredsub
                                                             jec
                                                               tto
anex ist
       ingchargethe date o
                         facquis
                               ition o
                                     fthe proper
                                               ty
30 September2014


Shor
   t descrip
           tion ofliabi
                      litysecured
A
llpresen
       t andfuture obl
                     igations andl
                                 iab
                                   il
                                    it
                                     ies(whe the
                                               r actua
                                                     lo rcontingen
                                                                 t and whether
owedjoint
        ly or severa
                   lly orin any other capac
                                          ity whatsoever
                                                       )o f each Obl
                                                                   igor to any
F
inancePartyundereachF inance Document.

Faci
   lity Ag reemen tmeansthe US$92   ,000,000(p rev
                                                 iously US$120,000,000,andorig
                                                                             inally
US$85,000 ,000)faci
                  lity ag
                        reemen  t dated 28Janua ry 2011 between(among o the
                                                                          rs) Octea
L
im i
   ted( regist
             ration numbe r 615683 )( the Bor
                                            rowe  r) andthe Chargee assupplemen ted,
amendedo  rasamendedandres    tatedf romt imetot ime ,inc
                                                        ludingpursuanttoamendmen  t
and restatemen t agreemen ts dated 23 Novembe   r 2011 and 28 Ma rch 2013 and, most
recent
     ly, a th i
              rd amendmen   t and res  ta
                                        temen t agreemen t dated 30 Septembe r 2014
between,amongo   thers
                     ,the Bo r
                             rowe  randthe Cha rgee.

Finance Documen  t means each documen
                                    t o
                                      r ins
                                          trument designa
                                                        ted as a “F
                                                                  inance
Documen t
        ”f romtimetot ime undertheterms o
                                        fthe Fac
                                               il
                                                ity Agreemen
                                                           t,inc
                                                               ludingthe
Faci
   li
    ty Agreemen
              titse
                  lfandthe Charge
                                .

Finance Pa
         rtymeanseachpersondes
                             igna
                                tedasa“F inancePa
                                                rty
                                                  ”fromt
                                                       imetot
                                                            imeunde
                                                                  r
thetermsoftheFac
               il
                ityAgreement
                           ,inc
                              lud
                                ingthe Chargee.

Ob
 ligor meansthe Bo
                 rrowe
                     ror BSG Resou
                                 rcesL
                                     imi
                                       ted(
                                          reg
                                            ist
                                              rat
                                                ionnumbe
                                                       r46565
                                                            ).


Sho
  rt desc
        rip
          tion o
               f proper
                      ty charged
By way o
       f equ
           itab
              le mo
                  rtgage a
                         llofthe Company ’sin
                                            terestin a
                                                     llofthesharesissued by
Tonhuma owned bythe Company o
                            r held by any nominee oni
                                                    ts beha
                                                          lf(Shares) and by
wayoff
     ixedchargeal
                lofthe Company’sin
                                 terestin:
(
i)anyd
     ividendo
            rin
              teres
                  tpa
                    ido
                      rpayab
                           leinre
                                lat
                                  iontotheSha
                                            res
                                              ;and
(
ii)anyr
      igh
        t, moneyo
                rprope
                     rtyacc
                          ruingo
                               rof
                                 fereda
                                      tanyt
                                          imeinre
                                                lat
                                                  iontotheSha
                                                            resby



4846190v1
    Case 1:20-mc-00199-JGK-OTW Document 17-11 Filed 05/15/20 Page 3 of 5
                                             App
                                               licationfo
                                                        rva riat
                                                               ion o
                                                                   fcha
                                                                      rge
                Company Name
                                             under Sect
                                                      ion 164(2)
              OCTEA MININGLTD .
                (the Company)


Company
                          1684821
No
 .:


wayofredemp
          tion
             , subs
                  titu
                     tion
                        ,exchange
                                ,bonuso
                                      rpre
                                         ference
                                               ,unde
                                                   rop
                                                     tionr
                                                         igh
                                                           tso
                                                             r
othe
   rwise
       ,
(co
  llec
     tive
        ly,Secur
               ity Asse
                      ts)
                        .


The nameandaddresso
                  fthetrus
                         teeforthesecu
                                     rity o
                                          r,i
                                            fthe
                                               reis nosuchtrus
                                                             tee
                                                               ,
the nameandaddresso
                  fthechargee
As Cha
     rgee:
Standard Chartered Bank
1 Bas
    inghall Avenue
LondonEC2V5DD
Uni
  ted Kingdom
(andi
    tslaw
        fulsuccesso
                  rsandass
                         igns
                            )


The nameandadd
             resso
                 fthe ho
                       lde
                         rofthecharge
Standard Chartered Bank
1 Bas
    inghall Avenue
LondonEC2V5DD
Uni
  ted Kingdom
(anditslawfulsuccesso rsandass
                             igns
                                )

Deta
   ilsofany prohib
                 ition o
                       rrest
                           rict
                              ion
                                ,ifany,con
                                         tained intheins
                                                       trument
crea
   tingthecharge onthe power ofthecompanytocreateanyfuturecharge
rankingin p
          rio
            rityto orequal
                         ly wi
                             ththecharge
Except as express
                ly a
                   llowedinthe Faci
                                  li
                                   ty Agreement
                                              ,the Company mus t no
                                                                  tc reate or
permittosubsistany mor tgage,p
                             ledge
                                 ,lien,charge
                                            ,assignment
                                                      ,hypotheca
                                                               tionorsecu r
                                                                          ity
interes
      to r any othe
                  r ag reementorarrangement hav
                                              ing a s
                                                    imi
                                                      laref
                                                          fect on any Secur
                                                                          ity
Asset(exceptforthe Charge).




4846190v1
    Case 1:20-mc-00199-JGK-OTW Document 17-11 Filed 05/15/20 Page 4 of 5
                                             App
                                               licationfo
                                                        rva riat
                                                               ion o
                                                                   fcha
                                                                      rge
                Company Name
                                             under Sect
                                                      ion 164(2)
              OCTEA MININGLTD .
                (the Company)


Company
                        1684821
No
 .:




Nameand Address o
                f PersonF
                        ilingthe Var
                                   iat
                                     ion o
                                         f Cha
                                             rgeand En
                                                     tit
                                                       lemen
                                                           ttof
                                                              ile
the Var
      iat
        ion o
            f Charge

Appleby
JaylaPlace
W
ickhams Cay1
PO Box3190 ,
RoadTown ,Tortola
Br
 it
  ish Virg
         inIslands

Lega
   l Counse
          lfo
            rthe Cha
                   rgee




4846190v1
    Case 1:20-mc-00199-JGK-OTW Document 17-11 Filed 05/15/20 Page 5 of 5
                                               App
                                                 licationfo
                                                          rva riat
                                                                 ion o
                                                                     fcha
                                                                        rge
                Company Name
                                               under Sect
                                                        ion 164(2)
              OCTEA MININGLTD .
                (the Company)


Company
                        1684821
No
 .:


                   De
                    tai
                      lso
                        f Var
                            iat
                              ion o
                                  f Reg
                                      iste
                                         red Charge

Origina
      l         Or
                 iginal            De
                                    tai
                                      lso
                                        f Var
                                            iat
                                              ion o
                                                  f Reg
                                                      iste
                                                         red Charge
Cha rgeID       At
                 tachmen tID
JIE26F          1495134_2          Pursuan tto animp  lemen tat
                                                              ion ag  reemen t da ted
                                   20 Sep  tembe  r 2016 made be      tween G   lobal
                                   Special Oppo rtunit
                                                     ies Ltd. (GSO) as buye     r and
                                   Standa rd Cha r
                                                 tered Bankasse  llerandat    ransfer
                                   cert
                                      ificate da ted 20 Sep tembe  r 2016 be   tween
                                   Standa rd Cha r
                                                 tered Bankaso   r
                                                                 igina llende r, GSO
                                   as new lende    r and accep   ted by S    tanda rd
                                   Chartered Bank as agen    t and a subsequen      t
                                   imp lemen tation agreemen  t dated 22 Novembe    r
                                   2016(  the Agreemen   t) made be   tween GSO as
                                   sel
                                     lerand S  tar Wes tInvestmen  tsL imited(S WI)
                                   as buye  r and a t rans fe
                                                            r ce rtif
                                                                    ica te dated 22
                                   Novembe  r 2016 made be  tween GSO as ex    ist
                                                                                 ing
                                   lende rand SW  Iasnewlende   randagen    t
                                                                            ,tha ton
                                   andf romthe T  ransfer Date, being 22 Novembe    r
                                   2016 , GSOand SW   Iag reeto GSOt   ransferringto
                                   SW I by nova    tion a ll o r pa  r t o f GSO   ’s
                                   Comm  itments (s)
                                                   ,rightsin terestsandob   l
                                                                            iga t
                                                                                ions
                                   in acco  rdance o  f wi th clause 24   .5 o f the
                                   Agreemen  t
                                             .

                                   Acco
                                      rding
                                          lythefo l
                                                  lowingchanges we
                                                                 re madeto
                                   theorig
                                         inalpa
                                              rticula
                                                    rsofcharge:

                                   Inthesec  tionenti
                                                    tled“Thenameandadd  ressof
                                   thet rusteefo rthesecu
                                                        rityor,i
                                                               fthereisnosuch
                                   trustee,the name and add ress o
                                                                 fthecha rgee
                                                                            ”,
                                   the cu r rent detai
                                                     ls should be de le
                                                                      ted and
                                   replaced w iththefol
                                                      low
                                                        ing:

                                   “As Chargee: S ta
                                                   r West Inves
                                                              tmen ts L
                                                                      imi
                                                                        ted,
                                   V
                                   icto
                                      ria P lace
                                               , 31 Victor
                                                         ia S tree
                                                                 t, Ham i
                                                                        lton
                                   HM10, Bermuda ”

                                   Inthesec
                                          tionentit
                                                  led“Thenameandadd   resso f
                                   the ho
                                        lderof the cha
                                                     rge”, the curren
                                                                    t de ta
                                                                          ils
                                   shou
                                      ld be de leted and rep laced with the
                                   fo
                                    llow
                                       ing:

                                   “S
                                    tar WestInves
                                                tmentsLimi
                                                         ted,Vic
                                                               toriaP
                                                                    lace,
                                   31 V
                                      icto
                                         riaSt
                                             reet
                                                , Hami
                                                     lton HM10
                                                             , Bermuda”
                                                                      .




4846190v1
